On July 9, 2003, the defendant was sentenced to the following: Count I: Criminal Possession of Dangerous Drugs, a Felony: Five (5) year commitment to the Department of Corrections, with Three (3) years suspended; Count II: DUI, a Misdemeanor: Six (6) months in the Ravalli County Detention Center, of which 173 days are suspended, to run consecutive to Count I; and Count III: Driving While License Suspended or Revoked, a Misdemeanor: Six (6) months in the Ravalli County Detention Center, all suspended, to run consecutive to Count II.
On April 1,2004, the defendant's application for review of that sentence was heard by. the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Mark McLaverty. The state was represented by George Corn.
Mr. McLaverty advised the Sentence Review Division that he had spoken with the defendant and the defendant advised that he did not wish to proceed with a hearing before the Sentence Review Division.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 1st day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.